DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species I (i.e., secoiridoid glucoside) in the reply filed on February 14, 2022, is acknowledged.  Claims 5, 6, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections

Claims 4, 15 and 20 are objected to because of the following informalities:  in all of claims 4, 15, and 20, insert “acid” after “isoligustrosidic”.  Appropriate correction is required.

Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a composition comprising a “sweetness modifier” in combination with an “olfactory effective” amount of a secoiridoid glucoside. This judicial exception is not integrated into a practical application because a “sweetness modifier” can be virtually any compound, and an “olfactory effective” amount of the secoiridoid glucoside is also considered to be virtually any amount of the secoiridoid glucoside. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no specific “sweetness modifiers” recited in the rejected claims, nor is there any amount of the secoiridoid glucoside required in any of the rejected claims.  The secoiridoid glucoside oleuropein, for example, is found in extracts of Olea europensis extracts, the extract of which is also considered to contain “sweetness modifying” compounds (see e.g., Fabry US 2006/0093559 [0044-0045]).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabry (US 2006/0093559).
Regarding claims 12-15 and 20, Fabry teaches a composition (i.e., chewing gum) comprising a sweetness modifier (e.g., sugar or mannitol) and a secoiroidoid glucoside that is oleuropein (see Table 1 - Compositions 2, 4, 6 and 8; Example 6; [0045]).  The oleuropein is considered to be present in a “olfactory effective amount” as virtually any amount of the secoiroidoid glucoside can be considered to be “olfactory effective.”
Further, based on 1% of the microcapsules in the chewing gum, where the microcapsules comprise 2 to 10% of the plant extract, and the plant extract comprises ~20% oleuropein ([0045]; Table 1-Composition 2; claim 18), this provides the chewing gum product with approximately 0.01% (100 ppm) oleuropein, which falls within the ranges recited in the instant specification at p. 24 lines 8-20 as providing an olfactory effective amount.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fabry (US 2006/0093559).
Regarding claims 1-4, Fabry teaches a composition (i.e., chewing gum) comprising a sweetness modifier (e.g., sugar or mannitol) and a secoiroidoid glucoside that is oleuropein (see Table 1 - Compositions 2, 4, 6 and 8; Example 6; [0045]).  The oleuropein is considered to be present in a “olfactory effective amount” as virtually any amount of the secoiroidoid glucoside can be considered to be “olfactory effective.”  
Alternatively, where Fabry teaches chewing gum products comprising oleuropein as set forth above, it would have been obvious to have added the oleuropein to the sweetness modifier in the chewing gum as where two compounds are taught in the prior art together, at least one of the components is “added” to the other.
Regarding claims 1, 9 and 10, based on 1% of the microcapsules in the chewing gum, where the microcapsules comprise 2 to 10% of the plant extract, and the plant extract comprises ~20% oleuropein ([0045]; Table 1-Composition 2; claim 18), this provides the chewing gum product with approximately 0.01% (100 ppm) oleuropein, which falls within the claimed ranges and is therefore considered to provide an olfactory effective amount.
Regarding claim 11, Fabry teaches the oleuropein provided as a botanical extract [0045].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry (US 2006/0093559).
Fabry teaches a method and composition comprising a sweetness modifier and secoiridoid glucoside as set forth above with regard to claims 1 and 12.
The specific examples of Fabry do not teach a sweetness modifier as required by claims 7, 8, 18 and 19.  However, Fabry teaches a number of different sweeteners (i.e., sweetness modifiers) for inclusion in the chewing gum, including sucralose, aspartame, saccharin, thaumatin and glycyrrihizins [0026].  Therefore, it would have been obvious to have provided the composition of Fabry with a sweetness modifier as claimed, as the claimed artificial sweeteners and flavorings with modified properties are known in the art for inclusion in composition that also comprise a secoiridoid glucoside.  Therefore, it would have been obvious to have utilized a sweetener as taught by Fabry in combination with the secoiridoid glucoside to provide a composition as claimed as Fabry teaches the claimed components are known to be included in combination in compositions.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/259,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending claims are to a method of enhancing sweetness of a sweetness modifier by adding an olfactory effective amount of a compound, a composition comprising a sweetness modifier and an olfactory effective amount of a compound, and a consumable comprising a sweetness modifier and an olfactory effective amount of a compound.  A compound recited in the instant claims is isoligustrosidic acid, while the compound in the copending claims is ligustrosidic acid.  However, compounds which are position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Further, the ligustrosidic acid meets the claimed compound of formula A.  Additionally, both the instant claims and the copending claims claim the sweetness modifiers are artificial sweeteners and “flavoring with modifying properties” .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The NPL references Salem et al. (Salem et al. 2015. “Pharmacological Activities of Olea europaea leaves.” J. Food Process. Pres. Vol. 39, pp. 3128-3136) and Wu et al. (Wu et al., 2011. “Evaluation of the antioxidant activity of five endemic Ligustrum species leaves from Taiwan flora in vitro.” Food Chem. Vol. 127, pp. 564-571) cited on the PTO-892 are references that are in applicant’s specification but have not been made of record.  The foreign patents cited on the PTO-892 teach compositions comprising oleuropein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791